Campbell, C. J.,
delivered the opinion of the court.
The demurrer to the amended declaration should have been overruled. The special cause of demurrer is that the declaration shows that plaintiff’s negligence contributed to the injury complained of. We are not willing to affirm that the fact that the plaintiff got on the step at the rear end of the car ready-to descend to the ground, under the circumstances stated in the declaration, constituted contributory negligence on his part. The averment is that he had requested the car to be stopped, and, in the confident belief that it would be stopped, he put himself in a position to alight, and “he was, by the negligence and carelessness of said company’s driver, thrown from said car” and injured. The declaration requires an answer.

Reversed, demurrer overruled and cause remanded.